Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  The Applicant argues determining whether to use the custom or predefined routing table to resolve the next hop based on a next hop resolution is not disclosed by the references.  Applicant argues Lu discloses using only the global RIB and not the local RIBs and therefore does not disclose whether to use a global or local RIB to resolve the next hop.									In response, it could be argued that is it implied in Lu, that a configuration is used to use the global RIB and therefore reads on the claim.  The limitation is to determine whether to use the custom or predefined routing table, therefore determining to use just the predefined routing table (or global RIB) would read on the claim.  The limitation would require further search and consideration.  A new reference 2008/0013549 could read on the limitation as well.  RTI is used for selecting an appropriate routing table from the plural of routing tables, Para [0038].  Therefore a router with multiple routing tables can be configured to use one of the plurality of routing tables according to RTI.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461